DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim identifier for claim 31 incorrect.  Change to --Withdrawn--. 
Claims 38 and 40 has been withdrawn because they are dependent claims to a withdrawn claim 16 and 31 each of which are directed to a nonelected invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JP’708 (JP 07-132708) in view of Tomita (US 2011/0277899), Maruoka (US 2006/0048874), Suzuki et al. (US 2009/0277557), and at least one of: JP’612 (JP 2000-108612) and Erceg et al. (US 2013/0048169).
Regarding claims 23 and 30, FIG. 1 of JP’708 illustrates a cross section of a heavy duty tire.  The claimed tire scaffold reads on everything except for a tread (20).  The claimed tire tread reads on the tread (20). 20B is a radially outer cap rubber.  20A is a base rubber which correlates to the claimed tread base.  20C is a low modulus rubber which correlates to the claimed laminate.  
FIG. 1 of JP’708 does not illustrate at least two main circumferential grooves and at least three circumferential ribs; however, it would have been obvious to one of ordinary of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread (20) of JP’708 with at least two main circumferential grooves and at least three circumferential ribs since Tomita teaches a heavy duty tire comprising a tread including at least two main circumferential grooves and at least three circumferential ribs as a known tread pattern and providing a known tread pattern for the same type of tire (i.e. heavy duty tires) yields predictable results.  
JP’708 does not recite “the laminate has an axial width that is between 45 and 80% of a tread width”; however, this claim limitation in the tire of JP’708 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the width of the low modulus rubber 20C of JP’708 is 25% to 60% of the tread width WT (page 4 of the machine translation). 
JP’708 is silent to the laminate having a tan δ of 0.04-0.09.  However, Maruoka teaches a heavy duty tire having a tread comprised of three layers (i.e. cap layer 10, middle layer 11, and base layer 12), similar to JP’708.  The base layer 12 is disposed on the innermost side in the tire radial direction of the tire tread and exhibits low heat generating properties restricting internal heat generation and high adhesiveness for preventing peeling from the belt layer 7 that is of larger rigidity ([0048]) and TABLE 1 discloses the loss tangent of the base rubber 12 is 0.06.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low modulus rubber 20C of JP’708 having a tan δ of 0.04-0.09 (claim 23) and 0.05-0.08 (claim 30) since Maruoka teaches a heavy duty tire comprising a tread made of three layers wherein the innermost layer has a loss tangent value of 0.06 and providing a known loss tangent value for the same tire constituent and for the same tire type yields predictable results.
JP’708 does not recite the laminate having a constant thickness; however, it is extremely well-known in the tire art to provide a pneumatic tire with a tread comprising 3 layers wherein the radially innermost layer has a constant thickness as evidenced by JP’612 which teaches a pneumatic tire for small trucks comprising a multilayered tread that includes a rubber layer 10 ([0031] and [0032]) wherein FIG. 2 illustrates the rubber layer 10 having a constant thickness and teaches the rubber layer 10 is a rubber sheet formed by calendaring ([0021]).  One of ordinary skill in the tire art would understand calendaring results in a rubber sheet having a constant thickness.  Further, in another embodiment, FIG. 4 illustrates a multilayered tread having an undertread 13 provided radially inside the tread rubber layer 11 wherein the undertread has a constant thickness.  Also, Erceg et al. teaches a tread for a heavy duty pneumatic tire comprising a multilayered tread including a tread base layer 20, a first tread cap layer 21, and a second tread cap layer 22.  FIG. 1 illustrates the tread base layer 20 having a constant thickness.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low modulus rubber 20C (the laminate) of the multilayered tread of JP’708 having a constant thickness because a pneumatic heavy duty tire comprising a multilayered tread wherein the radially innermost layer of the tread has a constant thickness is well known as shown by reference character 10 of FIG. 2 and reference character 13 of FIG. 4 of JP’612 and/or reference character 20 of FIG. 1 of Erceg et al. and providing a known thickness configuration for the same tread rubber layer of a multilayered tread of the same type of tire yields predictable results.
As to the thickness of laminate being 75% to 125% of each reinforcing belts, this claim limitation in the tire of JP’708 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’708 teaches a heavy duty tire comprising a tread made of three layers wherein thickness tLB is 10%-50% TB and one of ordinary skill in the art would understand that the thickness of the low modulus rubber, tLB (20) at 10% of TB means tLB is thin relative to the thickness of the base layer, (2) Maruoka teaches a heavy duty tire comprising a tread made of three layer wherein the base layer (12) is thin relative to the thickness of the middle layer (11) and an average value of the thickness of the base layer (12) at the groove bottom is 1.5 and 1.6 mm (TABLE 1 and FIG. 1), (3) Suzuki et al. teaches a heavy duty tire comprising a belt structure wherein a thickness of a belt layer would slightly be less than t and t = 1.7-2.5 mm ([0035] and FIG.2), and (4) providing known relative relationships and numerical dimensions for the same tire constituents and the same type of tire yields predictable results.
Regarding claim 24, JP’708 does not have exactly three reinforcing belts; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’708 with exactly 3 reinforcing belts since JP’708’s invention is not limited to and not critical to the number of belts and Tomita shows a heavy duty tire having exactly 3 belts (4a, 4b, 4c) and providing a known belt structure for the same type of tire (i.e. heavy duty tire) yields predictable results. 
Regarding claims 25-26, see FIG. 1 of JP’708.
Regarding claim 27, JP’708 teaches a tire size 13 R22.5 (page 3 of the machine translation). 13 inches = 330.2 mm. 
Regarding claim 28, the tire of JP’708 in view of Tomita and Maruoka would reasonably satisfy the claimed limitation of “the laminate has an axial width that spans at least two main circumferential grooves” since JP’708 teaches the width of the low modulus rubber 20C  (“laminate”) is 25% to 60% of the tread width WT and FIG. 1 of Tomita illustrates ½ of a tread and locations of circumferential grooves and at W/3 position at each side of the equatorial plane CL would necessarily include two circumferential grooves. 
Regarding claim 39,  FIG. 1 of JP’708 illustrates the axial width of 20C being less than an axial width of reinforcing belt layers 18A, 18B, and 18C. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP’708 (JP 07-132708) in view of Tomita (US 2011/0277899), Maruoka (US 2006/0048874), Suzuki et al. (US 2009/0277557), and at least one of: JP’612 (JP 2000-108612) and Erceg et al. (US 2013/0048169), as applied to claim 23, and in view of JP’316 (JP 10-250316).
Regarding claim 29, JP’708 does not recite the laminate in numerical values.  However, JP’708 teaches a tire size: 13R22.5 and JP’316 teaches a heavy duty tire comprising a tread having a width = 70-95% of the cross sectional width of the tire (page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’708 with a low modulus rubber 20C (“laminate”) having an axial width between 75 and 225 mm since JP’708 teaches a tire size 13R22.5 having a cross section width of said tire size is 13 inches = 330.2 mm and a width of the low modulus rubber 20C (“laminate”) is 25% to 60% of the tread width WT and JP’316 teaches a tread width of a heavy duty tire is 70-95% of the cross sectional width of the tire. 
Tread width lower limit = 70% of 330.2 = 231.14 mm. 
Tread width upper limit = 95% of 330.2 = 313.69 mm. 
Axial width of the laminate lower limit = 25% of 231.14 ≈ 58 mm
Axial width of the laminate upper limit = 60% of 313.69 ≈ 188 mm

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
On page 9 of the remarks, the Applicant argues the office fails to teach or suggest a tire width a laminate that possess the properties:
Feature 1: Disposed radially between the reinforcing belts and the tread base
Feature 2: Tan δ of 0.04-0.09
Feature 3: Constant thickness
Feature 4: Thickness between 75% and 125% of each of the reinforcing belts
Feature 5: Axial width of 45-80% of the tread width. 

In response, after careful consideration, the laminate satisfying the claimed properties (identified above) is fairly rendered obvious by the cited prior art and the rejection applied in the Non-Final Rejection dated 03/25/2022 is maintained.  
JP’708, the primary reference, teaches a laminate that is disposed between the reinforcing belts and the tread base (Feature 1), a thickness that is thin and consistent with the claimed range (Feature 4), and an axial width relative to the tread width that overlaps with the claimed range (Feature 5).  As to Feature 4 and its numerical range, the teachings of JP’708, Maruoka, and Suzuki et al. renders the claimed numerical range obvious.  JP’708 teaches tLB (20) is 10%-50% of TB and one of ordinary skill in the art would readily appreciate tLB is significantly thinner than the thickness of the base layer which is consistent with the claimed numerical range.  Maruoka teaches a heavy duty tire comprising a tread made of three layer wherein the base layer 12 is significantly thinner than the thickness of the middle layer 11 and teaches the thickness of the base layer 12 at the groove bottom is 1.5 and 1.6 mm, evidencing what tLB of JP’708 should be in numerical millimeter value.  Suzuki teaches a heavy duty time comprising a belt structure wherein a thickness of a belt layer would slightly be less than t wherein t = 1.7-2.5 mm evidencing typical order of values in numerical millimeter terms for the reinforcing belt of JP’708.  In other words, feature 4 is satisfied by providing known and typical numerical thicknesses for the innermost layer of the tread (tLB) of JP’708 and each reinforcing belt of JP’708 as suggested by Maruoka and Suzuki. 
As to feature 2, JP’708 does not disclose Tan δ values for the low modulus rubber/laminate (20C).  However, JP’708 specifically seeks to reduce heat buildup and suppress cracks and belt separating.   Maruoka teaches the base layer 12 (radially innermost layer of the tread) is required to exhibit low heat generating property to prevent peeling from the belt layer ([0048]) and discloses a Tan δ = 0.06.  One of ordinary skill in the art would have found it obvious to use a Tan δ value of 0.06 as disclosed by Maruoka to the low modulus rubber/laminate 20C of JP’708 to obtain the known and predictable results of reducing heat buildup and suppressing belt separation/belt peeling. 
As to feature 3, it is well-known in the tire art to provide a pneumatic tire with a tread comprising 3 layers wherein the radially innermost layer has a constant thickness as shown by JP’612 and/or Erceg et al. 
On page 9 of the remarks, Applicant argues nothing Maruoka suggests the base layer 12 could have a width between 45% and 80% of a tread width. 
This argument is unpersuasive because JP’708 desires low heat buildup and tan delta relates to heat build-up.  Maruoka, similar to JP’708, recognizes base layer 12 (i.e. the radially innermost layer of the tread) should exhibit low heat generating property and discloses a tan delta of 0.06.  One of ordinary skill in the art would consider it obvious to provide the low modulus rubber 20C having a tan delta of 0.06 to achieve the known and predictable results of low heat buildup as disclosed by Maruoka independent of the width of the base layer 12. 
On page 9 of the remarks, the Applicant notes Maruoka suggests the base layer having a width that is significantly greater than 80% of a tread width. 
This argument is unpersuasive because JP’708 renders obvious the laminate width relationship and the determination of whether to use a tan delta value of 0.06 for the low modulus rubber 20C of JP’708 is independent of the width of the base layer 12 in Maruoka.  JP’708 and Maruoka both recognizes low heat generating property for the radially innermost layer of the tread and one of ordinary skill in the art would readily appreciate tan delta is a measurement related to heat generation and using a rubber composition having a tan δ of 0.06 as taught by Maruoka in the tire of JP’708 would yield the known and predictable results of low heat generation property.  
On page 11 of the remarks, the Applicant states JP’612 is silent on the tan δ and teaches a rubber layer of short fibers.  The Applicant states nothing in Erceg teaches a low rolling resistance laminate with a tan δ between 0.04-0.09 with a constant thickness. 
In response, this argument is unpersuasive.  JP’612 and Erceg each shows it is well-known in the tire art to provide the radially innermost layer of the tread having a constant thickness.  The determination of whether it is obvious to provide the low modulus rubber 20C of JP’708 having a constant thickness is independent of tan δ values of JP’612 and Erceg.  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/11/2022